Exhibit 10.2

 

NOTICE OF GRANT OF NON-QUALIFIED STOCK OPTION AWARD

 

MRV COMMUNICATIONS, INC.
2007 OMNIBUS INCENTIVE PLAN

 

FOR GOOD AND VALUABLE CONSIDERATION, MRV Communications, Inc. (the “Company”)
hereby grants, pursuant to the provisions of the Company’s 2007 Omnibus
Incentive Plan, as amended (the “Plan”), to the Participant designated in this
Notice of Grant of Non-Qualified Stock Option Award (the “Notice”) an option to
purchase the number of shares of the common stock of the Company set forth in
the Notice (the “Shares”), subject to certain restrictions as outlined below in
this Notice and the additional provisions set forth in the attached Terms and
Conditions of Stock Option Award (collectively, the “Agreement”).  Also enclosed
is a copy of the information statement describing important provisions of the
Plan.  Section references herein refer to the attached Terms and Conditions of
Stock Option Award.

 

Optionee:             ________________________

 

Date of Grant:                              ____________

 

Type of Option: Non-Qualified Stock Option

 

 

 

Exercise Price per Share:                           $____

 

Expiration Date:                   ____________

 

 

 

Total Number of
Shares Granted:                                      _______

 

Total Exercise Price:                                $______

 

 

 

 

Vesting Schedule:    [1/3 vesting on each of the first, second and third
anniversaries of the date of the grant]

 

Vesting is accelerated in full or in part upon a Change in Control pursuant to
Section 2(c).

 

 

Exercise After Termination of Employment: Termination of Employment for any
reason: any non-vested portion of the Option expires immediately;

 

Termination of Employment due to death or Disability: vested portion of the
Option is exercisable by the Optionee (or, in the event of the Optionee’s death,
the Optionee’s Beneficiary) for one (1) year after the Optionee’s Termination;

 

Termination of Employment for any reason other than death or Disability: vested
portion of the Option is exercisable for a period of thirty (30) days following
the Optionee’s Termination.

 

This Option shall not be exercised after the Expiration Date as provided above,
unless extended under Section 2(a).

 

 

By signing below, the Optionee agrees that this Non-Qualified Stock Option Award
is granted under and governed by the terms and conditions of the Company’s 2007
Omnibus Incentive Plan and the attached Terms and Conditions.

 

Participant

 

 

MRV Communications, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

Date:

 

 

 

 

 

 

 

Non-Qualified Stock Option

Employees V.2 04/13

 

1

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS OF NON-QUALIFIED STOCK OPTION AWARD

 

I.                                      AGREEMENT

 

1.            Grant of Option.  The Option granted to the Optionee and described
in the Notice of Grant is subject to the terms and conditions of the Plan, which
is incorporated by reference in its entirety into these Terms and Conditions of
Stock Option Award.

 

The Board of Directors of the Company has authorized and approved the 2007
Omnibus Incentive Plan (the “Plan”), which has been approved by the Company’s
stockholders.  The Committee has approved an award to the Optionee of an option
to purchase a number of shares of the Company’s common stock, conditioned upon
the Optionee’s acceptance of the provisions set forth in the Notice and these
Terms and Conditions within 30 days after the Notice and these Terms and
Conditions are presented to the Optionee for review.  For purposes of the Notice
and these Terms and Conditions, any reference to the Company shall include a
reference to any Subsidiary.

 

The Company intends that this Option not be considered to provide for the
deferral of compensation under Section 409A of the Code and that this Agreement
shall be so administered and construed.  Further, the Company may modify the
Plan and this Award to the extent necessary to fulfill this intent.

 

2.            Exercise of Option.

 

(a)          Right to Exercise.  This Option shall be exercisable, in whole or
in part, during its term in accordance with the Vesting Schedule set out in the
Notice of Grant and with the applicable provisions of the Plan and this Option
Agreement.  No Shares shall be issued pursuant to the exercise of an Option
unless the issuance and exercise comply with applicable laws.  Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such Shares.  The Committee may, in its discretion, (i) accelerate vesting of
the Option or (ii) extend the applicable exercise period, to the extent
permitted under Section 6.03(c) of the Plan.

 

(b)          Method of Exercise.  The Optionee may exercise the Option by
delivering a written exercise notice in a form approved by the Company (or by
such other method as the Company may establish from time to time and so instruct
the Optionee as to use) (the “Exercise Notice”) which shall state the election
to exercise the Option, the number of Shares with respect to which the Option is
being exercised, and such other representations and agreements as may be
required by the Company.  The Exercise Notice shall be accompanied by payment of
the aggregate Exercise Price as to all Shares exercised consistent with Section
3.  This Option shall be deemed to be exercised upon receipt by the Company of
such fully executed Exercise Notice accompanied by the aggregate Exercise Price.

 

(c)          Acceleration of Vesting on Change in Control.  Subject to the
exception contained in Section 6.05 of the Plan, in the event of a Change in
Control, all Options outstanding on the date of the Change in Control that have
not previously vested or terminated under the terms of this Agreement shall be
immediately and fully vested and exercisable.

 

3.            Method of Payment.  If the Optionee elects to exercise the Option
by submitting an Exercise Notice under Section 2(b) of this Agreement, the
aggregate Exercise Price (as well as any applicable withholding or other taxes)
shall be paid by cash or check; provided, however,

 

2

--------------------------------------------------------------------------------


 

that the Committee may consent, in its discretion, to payment in any of the
following forms, or a combination of them, when such payment is made consistent
with Section 6.04 of the Plan:

 

(a)          cash or check;

 

(b)          consideration received by the Company under a formal cashless
exercise program adopted by the Company in connection with the Plan;

 

(c)          surrender of other Shares owned by the Optionee which have a Fair
Market Value on the date of surrender equal to the aggregate Exercise Price of
the Exercised Shares and any applicable withholding, provided, however, that the
Optionee may not transfer any fractional Share in satisfaction of the Exercise
Price; or

 

(d)          any other consideration that the Committee deems appropriate and in
compliance with applicable law.

 

4.            Restrictions on Exercise.  This Option may not be exercised until
such time the issuance of the Shares upon exercise or the method of payment of
consideration for those Shares would not constitute a violation of any
applicable law or regulation, including until such time as the Shares reserved
for issuance under the Plan have been registered by the Company under the
Securities Act, unless the Optionee provides an opinion of counsel reasonably
satisfactory to the Company that registration under the Securities Act is not
required.

 

5.            Non-Transferability of Option.  This Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
and may be exercised during the lifetime of the Optionee only by the Optionee,
and may be exercised by the Optionee’s Beneficiary to the extent provided under
the Plan following the death of the Optionee; The terms of the Plan and this
Option Agreement shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.

 

6.            Term of Option.  This Option may be exercised only within the term
set out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Option Agreement.

 

7.            Withholding.

 

(a)          The Committee shall determine the amount of any withholding or
other tax required by law to be withheld or paid by the Company with respect to
any income recognized by the Optionee with respect to the Option Award.

 

(b)          The Optionee shall be required to meet any applicable tax
withholding obligation in accordance with the provisions of Section 11.05 of the
Plan.

 

(c)          Subject to any rules prescribed by the Committee, the Optionee
shall have the right to elect to meet any withholding requirement (i) by having
withheld from this Award at the appropriate time that number of whole shares of
common stock whose fair market value is equal to the amount of any taxes
required to be withheld with respect to such Award, (ii) by direct payment to
the Company in cash of the amount of any taxes required to be withheld with
respect to such Award or (iii) by a combination of shares and cash.

 

3

--------------------------------------------------------------------------------


 

8.            Defined Terms.  Capitalized terms used but not defined in the
Notice and these Terms and Conditions shall have the meanings set forth in the
Plan

 

9.            Optionee Representations.  The Optionee hereby represents to the
Company that the Optionee has read and fully understands the provisions of the
Notice, these Terms and Conditions and the Plan and the Optionee’s decision to
participate in the Plan is completely voluntary.  Further, the Optionee
acknowledges that the Optionee is relying solely on his or her own advisors with
respect to the tax consequences of this stock option award.

 

10.         Regulatory Limitations on Exercises.  Notwithstanding the other
provisions of this Option Agreement, no option exercise or issuance of Shares
pursuant to this Option Agreement shall be effective if (i) the shares of Common
Stock reserved under the Plan are not subject to an effective registration
statement at the time of such exercise or issuance, or otherwise eligible for an
exemption from registration, or (ii) the Company determines in good faith that
such exercise or issuance would violate any Company policy or applicable
securities or other law or regulation.

 

11.         Miscellaneous.

 

(a)          Notices.  All notices, requests, deliveries, payments, demands and
other communications which are required or permitted to be given under these
Terms and Conditions shall be in writing and shall be either delivered
personally or sent by registered or certified mail, or by private courier,
return receipt requested, postage prepaid to the parties at their respective
addresses set forth herein, or to such other address as either shall have
specified by notice in writing to the other.  Notice shall be deemed duly given
hereunder when delivered or mailed as provided herein.

 

(b)          Waiver.  The waiver by any party hereto of a breach of any
provision of the Notice or these Terms and Conditions shall not operate or be
construed as a waiver of any other or subsequent breach.

 

(c)          Entire Agreement.  These Terms and Conditions, the Notice and the
Plan constitute the entire agreement between the parties with respect to the
subject matter hereof.

 

(d)          Binding Effect; Successors.  These Terms and Conditions shall inure
to the benefit of and be binding upon the parties hereto and to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives.  Nothing in these Terms and Conditions, express or implied, is
intended to confer on any person other than the parties hereto and as provided
above, their respective heirs, successors, assigns and representatives any
rights, remedies, obligations or liabilities.

 

(e)          Governing Law.  The Notice and these Terms and Conditions shall be
governed by and construed in accordance with the laws of the State of Delaware.

 

(f)           Headings.  The headings contained herein are for the sole purpose
of convenience of reference, and shall not in any way limit or affect the
meaning or interpretation of any of the terms or provisions of these Terms and
Conditions.

 

(g)          Conflicts; Amendment.  The provisions of the Plan are incorporated
in these Terms and Conditions in their entirety.  In the event of any conflict
between the

 

4

--------------------------------------------------------------------------------


 

provisions of these Terms and Conditions and the Plan, the provisions of the
Plan shall control.  The Agreement may be amended at any time by written
agreement of the parties hereto.

 

(h)          No Right to Continued Employment.  Nothing in the Notice or these
Terms and Conditions shall confer upon the Optionee any right to continue in the
employ or service of the Company or affect the right of the Company to terminate
the Optionee’s employment or service at any time.

 

(i)            Further Assurances.  The Optionee agrees, upon demand of the
Company or the Committee, to do all acts and execute, deliver and perform all
additional documents, instruments and agreements which may be reasonably
required by the Company or the Committee, as the case may be, to implement the
provisions and purposes of the Notice and these Terms and Conditions and the
Plan.

 

5

--------------------------------------------------------------------------------